Citation Nr: 1212306	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-36 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to an initial compensable disability rating for service-connected left ingrown toenail.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Thereafter, the claims files were transferred to the RO in Muskogee, Oklahoma.  

In November 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The issues of entitlement to service connection for right shoulder disability, low and insomnia, as well as for an initial compensable disability rating for left ingrown toenail are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  During his July 2011 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran is deemed to have withdrawn his appeal of the issue of entitlement to service connection for a left shoulder disability. 

2.  There are no records of any low back complaints in service.  

3.  The Veteran had a lumbar strain on the occasion of his post service VA back examination in November 2007.  

4.  The Veteran's medical records dated after November 2007, do not reflect any low back abnormalities or complaints, and the Veteran did not describe any low back complaints at his hearing before the undersigned in November 2011.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left Shoulder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During his July 2011 Board hearing before the undersigned, although he had perfected his appeal of entitlement to service connection for both shoulders, the Veteran specifically stated that he wished to pursue only his claim for service connection for the right shoulder.  The Board therefore deems the issue of entitlement to service connection for a left shoulder disability withdrawn by the Veteran.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

Low Back

With respect to VA's obligation to provide notice to the Veteran of the information and evidence necessary to substantiate his claim, and to assist him in the development of his claim, it is observed that VA's notice obligations were satisfied by means of a letter to him dated in September 2007.  Regarding the duty to assist, it is observed the Veteran's service treatment records have been obtained, and he has been examined in connection with his claim.  Likewise, the post service records identified as relevant to this claim have been obtained.  Accordingly, it is concluded VA's notice and assistance obligations have been fulfilled.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

There are no records of any back complaints in service.  On the occasion of the Veteran's November 2007 examination for VA purposes, in connection with his claim, he had a lumbar strain.  However, the Veteran's medical records dated after November 2007, do not reflect him to have expressed any low back complaints nor do these records reflect a diagnosis of any low back disability.  (There was some mid and upper back complaints, which appear to be associated with the shoulder, but that is a separate matter.)  Likewise, the Veteran did not describe any back complaints at his hearing before the undersigned in November 2011, despite being given an opportunity to do so.  A record that shows a single instance of lumbar strain post service, in the context of earlier records and later records failing to show any lumbar spine complaints or disability cannot be reasonably interpreted as describing the incurrence of a low back disability in service.  Therefore, this aspect of the appeal is denied.  

As to any contention the Veteran has experienced low back complaints in service or after his VA examination, those contentions are belied by the medical records generated during those periods.  These were obviously opportunities to express the presence of any such complaints, and failing to do so, is a more credible indicator as to the existence of such complaints.  Thus, any such current contentions are not assigned any probative value.  


ORDER

The appeal for service connection for a left shoulder disability is dismissed.

Service connection for a low back disability is denied.  


REMAND

Initially, the Board notes that a May 2009 rating decision granted service connection for a left ingrown toenail and assigned an initial noncompensable disability rating.  Later that same month, the Veteran submitted a notice of disagreement (NOD) in which he inaccurately stated he was disagreeing with the denial of service connection for his left ingrown toenail, but argued that the condition was more severe and that he had severe pain despite the notice letter's indication that he had none.  The Board construes the Veteran's May 2009 correspondence as a NOD with the initial disability assigned his service-connected left ingrown toenail as it is clear that this was the Veteran's intention despite his misidentifying the issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication which may constitute an NOD under the law.), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task). See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per curiam).  The Veteran has not been furnished a statement of the case that addresses this issue.  Therefore, the Board is required to remand the issue to the RO for issuance of a proper statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Regarding his right shoulder, the RO denied the Veteran's claim for service connection for a right shoulder disability because there was no evidence of a current disability during a November 2007 VA examination.  However, the Veteran has submitted a copy of a July 2010 private MRI study of his right shoulder indicating there was a detached, nondisplaced tear involving the mid-posterior labrum.  Moreover, at his November 2011 hearing, the Veteran testified that his private treating physician had given him Prednisone to treat his shoulder symptoms and had referred him to a private orthopedic surgeon.  Under the circumstances the Board finds that the record does not contain sufficient medical evidence for VA to adjudicate the claim.  The Veteran should be provided another examination to determine whether he currently has a right shoulder disability etiologically related to his service.  Likewise, VA should obtain any available relevant VA records subsequent to October 2009 and incorporate them in the claims files.  

The Veteran's July 2007 separation examination report shows he identified insomnia as a problem at the time and an August 2007 service treatment record indicates he took Ambien for insomnia.  Although an October 2007 VA psychiatric examiner diagnosed circadian rhythm sleep disorder, the RO noted that insomnia is generally considered a symptom of some underlying pathology and determined that "research" indicated that the diagnosed circadian rhythm sleep disorder was not a "primary sleep disorder."  The RO did not provide the Veteran with the information it relied on in making this determination.  The claim was denied because the Veteran was not diagnosed with a condition for which compensation might be paid.  While the October 2007 VA examiner diagnosed circadian rhythm sleep disorder, he did not offer an opinion as to its etiology and there is no medical evidence of record establishing an etiological link to the Veteran's service.  Since the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Smith v. Brown, 8 Vet. App. 546, 553 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran should be provided another examination to determine whether he currently has a sleep disorder etiologically related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a Statement of the Case with respect to the issue of entitlement to an initial compensable disability rating for a left ingrown toenail.  The RO should return this issue to the Board only if the Veteran files a timely substantive appeal.

2.  VA should obtain copies of the Veteran's VA treatment records, dating from October 2009 to the present, and associate the records with the Veteran's claims files.

3.  VA should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disability.  After acquiring this information and obtaining any necessary authorization, VA should obtain and associate these records with the claims files.

4.  Upon completion of the above, the Veteran should be afforded a VA orthopedic examination to determine the current nature and etiology of any right shoulder disability found to be present.  All necessary studies or tests should be accomplished and the examiner should review the evidence in the claims folders, and acknowledge such review in the examination report.  

Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether the Veteran currently has a right shoulder, and if so, whether it is at least as likely as not that the Veteran's disability is etiologically linked to his service or any incident therein.  

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

5.  The Veteran should also be afforded another VA examination to determine the current nature and etiology of any diagnosed sleep disorder or insomnia.  The claims folders should be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies or tests should be accomplished and the examiner should review the evidence in the claims folders, including the July and August 2007 service treatment records and the October 2007 VA examination report and acknowledge such review in the examination report.  

Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether the Veteran currently has diagnosed insomnia or a sleep disorder, and if so, whether it is at least as likely as not that it is etiologically linked to his service or any incident therein.  

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

6.  Thereafter, VA should readjudicate the issues of service connection for a right shoulder disability and insomnia.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


